Citation Nr: 1532557	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation on account of being housebound prior to January 29, 2009. 

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance. 

3.  Entitlement to service connection for sleep apnea secondary to posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1970.  In September 2014, the Veteran committed suicide.  VA has recognized his surviving spouse as a valid substitute, and she is continuing the appeal.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for sleep apnea and denied special monthly compensation based on the need for aid and attendance and/or housebound status.  Subsequently, a June 2013 rating decision granted housebound benefits, effective January 29, 2009. 

In March 2014, the Board remanded the case for any outstanding VA treatment records, an addendum medical opinion regarding the Veteran's secondary service connection claim for sleep apnea, and a VA Aid and Attendance examination and retrospective medical opinion as to whether the Veteran was housebound prior to January 29, 2009.  

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with Board remand directives and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Stegall requires substantial rather than strict compliance with Board remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Stegall does not require compliance with Board remand directives when non-compliance does not result in prejudicial error.  Stegall, 11 Vet. App. at 271.  In this case, the Board finds that there has been substantial compliance with the March 2014 remand directives, with the exception that the June 2014 VA examiner did not provide a retrospective opinion as to whether the Veteran was housebound prior to January 29, 2009, but only addressed his current status.  However, as the Board herein grants an earlier effective date for special monthly compensation on account of being housebound prior to January 29, 2009, there is no prejudice to the appellant despite non-compliance with Stegall regarding this issue. 


FINDINGS OF FACT

1.  The evidence shows that prior to January 29, 2009, the Veteran was substantially confined to his home due to his service-connected disabilities.  

2.  The preponderance of the evidence shows that, during the appeal period, the Veteran was able to perform his activities of daily living and protect himself from his environment without regular assistance from another person due to his service-connected disabilities; he had not suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, and was not blind, or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes.

3.  The preponderance of the evidence shows that the Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  Prior to January 29, 2009, the criteria for special monthly compensation on account of being housebound were met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. §§ 3.350(i)(2) (2014).

2.  The criteria for special monthly compensation based on the need for regular aid and attendance have not been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350(b)(3), 3.352 (2014).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) .

In light of the fully favorable determination regarding the issue of entitlement to special monthly compensation on account of being housebound prior to January 29, 2009, no discussion of VA's duties to notify and assist is necessary regarding that issue.

With respect to the remaining issues, the duty to notify was satisfied by letters sent to the Veteran in April 2008 (aid and attendance) and October 2010 (sleep apnea) that informed him of his duty and the VA's duty for obtaining evidence.  While the October 2010 notification letter did not explicitly describe the elements required for service connection on a secondary basis, the March 2014 Board remand set forth those elements, and the claim was subsequently readjudicated in an August 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Following the Veteran's death, the appellant was subsequently accepted as a valid substitute for purposes of continuing the appeal.  However, since the Veteran had previously received adequate notice via VCAA letters and the prior Board remand, and since the appellant is proceeding as a substitute, no additional notice to the appellant is necessary.  See 38 C.F.R. 3.1010(f)(1) (2015) ("VA will send notice under §3.159(b), "Department of Veterans Affairs assistance in developing claims," to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.")    

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, post-service treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record (including a February 2008 Aid and Attendance examination, a May 2008 VA Aid and Attendance examination, and a June 2014 VA Sleep Apnea/Aid and Attendance examination) are adequate.  The VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.





Housebound Status

The appellant claims that the criteria for special monthly compensation on account of being housebound were met prior to January 29, 2009.  The Veteran filed his special monthly compensation claim in March 2008.    

Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Regarding subsection (s)(1), a grant of TDIU based on a single disability constitutes a service-connected disability rated as total for purposes of section 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Regarding subsection (s)(2), a veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  

Prior to January 29, 2009, the Veteran had a disability rating of 100 percent for prostate cancer.  A February 2008 Examination for Housebound Status reflected that the Veteran was unable to walk more than 20 to 25 feet due to shortness of breath and weakness of lower extremities, and that he stayed at home in a chair or in bed, except for when he went to medical appointments.  The report stated that the Veteran left the house two or three times per week for short periods of time.  The report noted that the Veteran used a four-pronged cane and qualified for a motorized wheelchair.   According to a May 2008 VA Housebound examination report, the Veteran continued to drive short distances, but only within town while accompanied by his wife, and he was unable to drive long distances.  The subsequent, June 2014 VA examination report is not relevant to this issue because it only provided current (i.e. 2014) findings when the period in question is from March 2008 to January 2009.

Although the pertinent February 2008 and May 2008 examination reports indicate that the Veteran was able to drive, they also demonstrate that he essentially could not leave his home without his wife, and that he was only able to drive short distances, primarily to go to VA doctors' appointments.  The requirements for housebound status as set forth in 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) do not require that it be physically impossible for the Veteran to leave his home; rather, they require that he is "substantially confined" to his home.  Substantial confinement contemplates leaving the home for doctors' appointments.  And based on the two examination reports pertaining to the period in question (i.e. between March 2008 and January 2009), the Veteran only left his home for short periods of time when accompanied by his wife, and primarily to seek VA medical care.  

The Board also notes that since January 2009, the Veteran met the criteria for housebound status based on a 100 percent disability rating for prostate cancer and a 70 percent rating for PTSD.  While the Veteran did not meet the criteria for housebound status under 38 U.S.C.A. § 1114(s)(1) prior to January 2009, his medical records reflect serious health problems from service-connected disabilities such as diabetes, heart disease, prostate cancer, and PTSD between March 2008 and January 2009, and treatment records subsequent to this period reflect that his condition continued to deteriorate.  In any event, the Board finds that the examination reports of record persuasively demonstrate that the Veteran was substantially confined to his home between March 2008 and January 2009, and therefore met the criteria for special monthly compensation on account of being housebound under 38 U.S.C.A. § 1114(s)(2) during that period.               

Although there is evidence that nonservice-connected chronic obstructive pulmonary disease (COPD) also contributed to the Veteran's functional restrictions, there is no suggestion by any examiner or treatment provider that the Veteran's substantial confinement to his home was due solely to the nonservice-connected disorder, and the Board is precluded from making its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability).  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a grant of special monthly compensation on account of being housebound prior to January 29, 2009 is warranted.  38 C.F.R. § 3.102.

Aid and Attendance

Review of the record reveals that, prior to the Veteran's death, he was service connected for the following: prostate cancer (rated as 100 percent disabling), PTSD (rated as 70 percent disabling), hemorrhoids (rated as 30 percent disabling); coronary artery disease (rated as 30 percent disabling), diabetes mellitus (rated as 20 percent disabling), bilateral hearing loss (noncompensably rated), tinnitus (rated as 10 percent disabling), and erectile dysfunction (noncompensably rated).  

The Board notes that the Veteran was already in receipt of special monthly compensation at the housebound rate, per a June 2013 rating decision, and the Board extends the award of those benefits to encompass the entire appeal period, as discussed above.  However, the appellant additionally seeks special monthly compensation based on the need for regular aid and attendance, which is a higher level of compensation than that of special monthly compensation at the housebound rate.  See 38 U.S.C.A. § 1114.

Under the provisions of 38 U.S.C.A. § 1114(l), special monthly compensation based on aid and attendance is payable where a Veteran, as the result of service-connected disability(s), has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See also 38 C.F.R. § 3.350(b)(3). 

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance, and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

During the period on appeal, the evidence does not show, nor does the appellant contend, that the Veteran suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or that he was blind, or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes.  As to the remaining criteria listed under 38 C.F.R. § 3.352(a) for determining whether the Veteran was in need of aid and attendance, the evidence does not demonstrate an inability of the Veteran to dress himself, frequent need of adjustment of any special prosthetic or orthopedic appliance, inability to feed himself due to the loss of coordination of the upper extremities or through extreme weakness, inability to attend to the wants of nature, or a physical or mental incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment. 

According to a February 2008 examination report, the Veteran had difficulty with changing clothes and activities of daily living.  However, a May 2008 VA examination report reflected that while the Veteran's wife assisted him, he was generally independent in his activities of daily living.  The examiner also noted that the Veteran denied doctor-prescribed bedrest or incapacitation in the past twelve months.  

A June 2014 VA Aid and Attendance examination report reflected that the Veteran's wife cooked for him and did the house chores.  However, the Veteran also reported that he was able to wash and dress in the morning, and that his wife only assisted for comfort, not as a necessity.  The examiner found that the Veteran was able to walk up to a few hundred yards without the assistance of another person, and that he did not need aid for ambulation.  The examiner determined that the function of the upper and lower extremities was normal.  He concluded that the Veteran was capable of performing his daily activities, although his wife assisted him for comfort.  The examiner determined that, based upon his review of the treatment records and the history provided by the Veteran, there was no objective evidence that the Veteran required the regular assistance of another person in attending to the ordinary activities of daily living.  He also found no objective evidence that the Veteran required the assistance of another in protecting himself from the ordinary hazards of his daily environment.  Specifically, he determined that the Veteran experienced no memory loss, experienced dizziness less than weekly, and that imbalance only occasionally (i.e. less than weekly) affected the Veteran's ability to ambulate.  The examiner found that the Veteran was able to perform all self-care functions. 

Service Connection - Sleep Apnea

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The appellant asserts that the Veteran's sleep apnea was caused by his service-connected PTSD.  Neither the Veteran, nor his representative, nor the current appellant has argued that the Veteran's sleep apnea is directly related to service (see, e.g., October 2007 claim asserting that the condition was diagnosed in July 2007 and was secondary to PTSD).  Moreover, the record does not reveal any indication of a direct relationship to service or onset during service.  Therefore, the Board will focus its analysis on that of secondary service connection.

The record reflects that the Veteran was diagnosed with sleep apnea in 2007, and he is service connected for PTSD "now to include inability to sleep."  See August 2014 Rating Code Sheet.

In June 2014, the Veteran was afforded a VA sleep apnea examination.  The examiner reviewed the Veteran's treatment records and described the pertinent history in his report.  After physically examining the Veteran, the examiner opined that the Veteran's obstructive sleep apnea was not caused by or aggravated by PTSD.  He explained that the Veteran's sleep apnea was a developmental condition and was associated with aging and with an oropharyngeal birth defect.  The examiner also stated that that there was no scientific evidence supporting the notion that PTSD causes or aggravates obstructive sleep apnea.         

In an April 2015 brief, the Veteran's representative argued that PTSD led to sleep impairment, and asserted that sleep impairment can cause obesity, and argued that obesity caused the Veteran's sleep apnea.  The representative cited various internet sources and articles in support of this chain of causation.  While these cited articles and internet sources constitute competent evidence, the Board finds them to be of little probative value because they only provide general information and do not contain any specificity with regard to the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 316-317 (1998).  These articles are outweighed by the medical opinion provided by the June 2014 VA examiner, who examined the Veteran in person and provided an explanation in support of his conclusion that reflected review of the medical literature.  Moreover, other than the assertions raised in the April 2015 appellate brief, the medical evidence of record does not otherwise support this line of causation from PTSD to sleep impairment to obesity to sleep apnea in the Veteran's case.  Indeed, the June 2014 examiner determined the cause of the Veteran's obstructive sleep apnea to be an oropharyngeal birth defect.  In contrast with the VA examiner who had physically examined the Veteran, the internet sources and articles provide only general information and are not specific to the Veteran's case.  

As the preponderance of the evidence shows that the Veteran's PTSD did not cause or aggravate his sleep apnea, secondary service connection is not warranted for this condition.  The Board notes that "inability to sleep" is already explicitly service connected as a component of the Veteran's PTSD.  See August 2014 Rating Code Sheet.      


ORDER

Subject to the law and regulations governing payment of monetary benefits, special monthly compensation on account of being housebound prior to January 29, 2009 is granted.  

Entitlement to special monthly compensation based on the need for regular aid and attendance is denied. 

Service connection for sleep apnea is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


